Citation Nr: 1022756	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-03 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heel spurs.

3.  Entitlement to service connection for sling paralysis of 
the left arm (left arm disability).

4.  Entitlement to service connection for atrial fibrillation 
and congestive heart failure (CHF) secondary to service-
connected diabetes mellitus (DM).

5.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected DM.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
DM; denied reopening of service connection claims for PTSD, 
heel spurs, and a left arm disability; and denied service 
connection for atrial fibrillation with coronary artery 
disease and CHF.  An October 2004 rating decision granted 
service connection for coronary artery disease, as secondary 
to service-connected DM, and assigned a 10 percent rating 
effective May 22, 2001.  A June 2007 rating decision granted 
service connection for peripheral neuropathy of each lower 
extremity, secondary to service-connected DM, and assigned 10 
percent ratings effective December 29, 2006.

Although the issues of entitlement to service connection for 
PTSD, for heel spurs, and for a left arm disability have been 
adjudicated by the RO as claims to reopen, the Board finds 
that these issues must be adjudicated de novo because there 
is no evidence on file that the Veteran was timely notified 
of, or received appellate rights with respect to, the 
original April 1986 rating decision denials.

The Veteran testified at a personal hearing before the 
undersigned sitting at the RO in March 2010, and a transcript 
of this hearing is of record.

The issues of entitlement to service connection for heel 
spurs and for a left arm disability are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The Veteran is not shown to have had combat with the 
enemy while serving on active duty.

2.  No in-service stressor has been corroborated, and a 
medically supportable diagnosis of PTSD based on a verified 
stressor during a period of the Veteran's military service is 
not demonstrated.

3.  The competent evidence does not demonstrate that the 
Veteran has atrial fibrillation and/or CHF due to his 
service-connected DM.  

4.  There is no evidence of restriction of the Veteran's 
activities due to his service-connected DM.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.304 (2009).

2.  The criteria for entitlement to service connection for 
atrial fibrillation and CHF as secondary to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.310 (2009).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected DM have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119 including Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in June 2002, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection, 
including on a secondary basis, and to an increased rating.  
In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims were subsequently readjudicated, 
curing any timing defect.  Accordingly, no further 
development is required with respect to the duty to notify.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, there 
are recent VA and private examination reports on file 
regarding heart disease and DM, including VA reports dated in 
December 2009.  

Although there is no nexus opinion on file on whether the 
Veteran has PTSD due to service, none is required in this 
case.  Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of PTSD; evidence of a 
service stressor; and indicates that the claimed PTSD may be 
associated with the service stressor.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have been 
met, as will be discussed below, a VA examination is not 
necessary with regard to this issue.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his March 2010 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).  

Service Connection Claims

Direct Service Connection- PTSD

It must be considered whether the Veteran will be 
prejudiced if the Board proceeds to adjudicate his claim 
of service connection for PTSD on the merits despite the 
fact that the RO treated the issue as a claim to reopen.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has 
made arguments on the merits of the claim throughout the 
appeal period, including at a July 2005 RO hearing and his 
March 2010 Board hearing.  He has also had the opportunity 
to submit evidence on the merits of the claim.  He will 
not therefore be prejudiced by the Board's adjudication, 
in the first instance, of the claim for service connection 
for PTSD on the merits.  See Curry v. Brown, 7 Vet App 59 
(1994).

The Veteran here served in Vietnam and his military 
occupational specialty (MOS) involved supply.  He contends 
that he has PTSD as a result of his service in Vietnam, 
especially seeing a fellow soldier shoot and kill one of his 
friends.  Having carefully considered the record, the Board 
finds that the claims files do not contain supporting 
evidence to indicate that the Veteran served in combat or to 
otherwise verify the Veteran's alleged stressors.  
Consequently, the claim must be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor varies depending on whether it can be 
determined that a veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).  

The phrase "engaged in combat with the enemy" would not apply 
to veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy.  VAOPGCPREC 12-99.  In fact, the Federal Circuit has 
held that the term "engaged in combat with the enemy" in § 
1154(b) requires that the Veteran "personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as 
determined on a case-by-case bases.  A showing of no more 
than service in a general 'combat area' or 'combat zone' is 
not sufficient to trigger the evidentiary benefit of § 
1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 
2008).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor. See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The evidence in this case does not show that the Veteran was 
engaged in combat with the enemy.  He was not awarded any 
medals indicative of combat, and his MOS is not indicative of 
combat.  Nor has combat status otherwise been established.  
Therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the Veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The Veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The Veteran's service treatment records have been reviewed.  
Such records indicate a subjective notation of 
depression/excessive worry in a February 1964 report of 
medical history completed upon enlistment.  Objective 
findings were normal at that time.  No psychiatric treatment 
is shown during service and the Veteran's April 1968 
discharge examination report does not contain any complaints 
or findings of a psychiatric disability.  

Following separation from active service, there is no showing 
of a possible psychiatric disorder until a December 1985 
statement from F.D. Geer, M.D., in which it is noted that the 
Veteran was initially seen in April 1975 and that he had 
serious psychiatric problems.  The date upon which such 
problems were first treated cannot be determined from the 
letter, due to apparent typos which obscure the chronology of 
treatment.  In any event, a generalized anxiety disorder was 
diagnosed in January 1986.  

The Board notes that there is no credible evidence on file of 
a service stressor, which is an essential element for a 
finding of service connection for PTSD.  All attempts to 
corroborate the Veteran's reported stressors have failed.  
The only stressor considered possible of verification 
involves an incident in which the Veteran has reported that 
he saw members of his unit killed, including one of his 
friends, by a fellow soldier who had been drinking and was 
distraught after receiving a "Dear John" letter.  This 
incident occurred in approximately November 1966.  The 
Veteran said that the killer was sent to Tokyo to stand 
trial.  However, the Veteran could not remember the name of 
the soldier who shot his friend or of the friend's name, 
although he did provide the name of a member of the unit who 
he said had been killed.   

According to a March 2009 VA Memorandum, attempts to verify 
that R.L., the person named by the Veteran, had been killed 
in service were unsuccessful, including searches done via the 
National Archives and Records Administration (NARA) and the 
Beneficiary Identification Records Locator Subsystem (BIRLS).  
It was noted that a search within the Virtual Vietnam Archive 
revealed an entry for October 25, 1966, showing that several 
General Courts-Martial cases were pending and that one 
individual had been transferred to Okinawa; details of the 
case could not be located.  

Because the type of stressor that the Veteran is claiming 
should have been documented, a letter was sent to the Marine 
Corps Archives and Special Collections in March 2009.  
According to an April 2009 response, the Command Chronologies 
covering the Vietnam Era had been permanently transferred to 
the National Archives.  It was recommended that VA check with 
the Naval Criminal Investigation Service (NCIS), as this type 
of incident would have required an investigation.  A request 
for a records search was sent by VA to NCIS in July 2009.  
According to a reply from NCIS, received by VA in August 
2009, there was no record of a NCIS investigation of the 
incident described by the Veteran.

An October 2009 VA Memorandum contains a formal finding of 
insufficient evidence required to corroborate the Veteran's 
stressor.  VA efforts to verify the Veteran's service 
stressor were reported; and it was noted that all efforts to 
obtain the needed information had been exhausted, and any 
further attempts would be futile. 

Despite VA attempts to obtain sufficient information for 
verification, the Veteran has not provided sufficiently 
detailed information on any stressor to enable independent 
verification.  Moreover, the Board notes that there is no 
diagnosis of PTSD on file.  As there is no corroboration of 
service stressors and no diagnosis of PTSD, the claim for 
service connection for PTSD must be denied.  

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), in which it was held that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Here, however, none of the above 
criteria have been satisfied.

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.§ 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Secondary Service Connection- atrial fibrillation and CHF

The Veteran has contended, including at his March 2010 
hearing, that he has atrial fibrillation and congestive heart 
failure as the result of his service-connected DM.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The initial medical evidence of atrial fibrillation or CHF is 
the diagnosis in June 1997 reports from Trumbull Memorial 
Hospital of paroxysmal atrial fibrillation.  Mild CHF was 
noted in private treatment records dated in October 2000.  
Recurrent atrial fibrillation was diagnosed in St. Elizabeth 
Health Center records dated in April 2002.

The Veteran was provided a VA evaluation of his atrial 
fibrillation and CHF in December 2009.  After review of the 
claims files and examination of the Veteran, the examiner 
noted that the Veteran had only mild coronary artery disease 
on catheterization in 2003 and that, in the absence of 
significant coronary artery disease and the fact that the 
Veteran had normal left ventricle (LV) function, it was less 
likely than not that the Veteran's CHF was secondary to his 
DM.  Additionally, the examiner concluded that because there 
was no evidence of an association between the Veteran's 
atrial fibrillation and DM, his atrial fibrillation is not 
secondary to his DM.  

The VA examiner's opinion in December 2009 was offered after 
a review of the claims file and after an objective 
examination of the Veteran.  Moreover, a rationale was 
provided for the findings reached.  For these reasons, the 
opinion is deemed to be highly probative.

The Board notes that there is no nexus opinion on file in 
favor of the Veteran's claim for atrial fibrillation and CHF 
secondary to DM.  Rather, the only nexus opinion on file, in 
December 2009, is against the claim.  Consequently, all of 
the above-noted elements necessary to warrant a grant of 
service connection have not been shown with respect to this 
issue.  

The Board has considered the Veteran's hearing testimony and 
the written contentions on file.  Although the Veteran is 
competent to testify about his symptomatology, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether there is a medical 
relationship between a heart disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The Board finds that there is no credible evidence to support 
the secondary service connection claim on appeal, and the 
claim is denied.

As the preponderance of the evidence is against the claim for 
service connection for atrial fibrillation and CHF, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Increased Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

Schedular Criteria

A 10 percent rating is assigned for DM when it is manageable 
by restricted diet only.  A 20 percent evaluation is assigned 
for DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for DM requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for DM requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).

Complications of DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Note (1) (2009).  

Analysis

As noted above, a November 2002 rating decision granted 
service connection for DM and assigned a 20 percent rating 
effective June 27, 1991.  The Veteran timely appealed the 
assigned rating.  He has contended, including at his personal 
hearings, that his DM is more severe than currently 
evaluated.  After review of the applicable evidence and VA 
law and regulations, the Board finds that the medical 
evidence warranting an initial rating in excess of 20 percent 
for DM has not been shown.

To warrant an evaluation in excess of 20 percent for DM, 
there would need to be evidence showing that the condition 
requires insulin, a restricted diet and regulation of the 
Veteran's activities, meaning avoidance of strenuous 
occupational and recreational activities.  

The evidence on file indicates that the Veteran is taking 
insulin and is on a restricted diet due to his DM.  Because 
it was reported on VA examinations in April 2007 and December 
2009 that he did not have any restriction on his activities 
due to DM, and there is no medical evidence on file that the 
Veteran has had regulation of his activities during the 
appeal period, an evaluation in excess of 20 percent is not 
warranted during the appeal period under the applicable 
schedular criteria.  Consequently, an evaluation greater than 
that currently assigned is not warranted for service-
connected DM for any portion of the rating period on appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Regarding complications of the Veteran's DM, he is already 
service-connected for peripheral neuropathy of the lower 
extremities and for erectile dysfunction.  As to other 
complications, eye examination in April 2007 showed no 
retinopathy.  Clinical records subsequent to that indicate 
that the last eye examination was normal.  Stasis dermatitis 
was shown upon VA examination in December 2009, but there is 
no objective finding in the record of any symptoms that would 
warrant a compensable evaluation under the relevant skin 
codes found at 38 C.F.R. § 4.118.  Indeed, neither the 
outpatient notes nor the VA examinations of record describe 
any specific skin symptomatology or complaints.  Thus, there 
is no basis for assignment of any additional separate ratings 
for any complications of the Veteran's service-connected DM 
at this time.  

Extraschedular Consideration 

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

In this case, the schedular evaluation in this case is not 
shown to be inadequate for the purpose of rating the service-
connected DM.  An evaluation in excess of the assigned 
ratings is provided in the rating schedule for the disability 
at issue, but the medical evidence reflects that the required 
manifestations are not present in this case.  

Although the Veteran's service-connected DM may adversely 
affect his functional capacity to some degree, as evidenced 
by his current evaluation, the medical evidence does not show 
marked interference with employment due to this disability.  
As noted, the service-connected disability does not restrict 
the Veteran's activities.  There is also no evidence of 
frequent hospitalization due to the disability.  

Additionally, the Veteran has not submitted evidence that his 
service-connected DM results in disability factors not 
contemplated in the rating criteria.  Therefore, a 
determination to refer this issue for extraschedular 
consideration based on an unusual or exceptional disability 
picture is not appropriate.  


ORDER

Service connection for PTSD is denied.

Service connection for atrial fibrillation and CHF secondary 
to service-connected DM is denied.

An initial evaluation in excess of 20 percent for service-
connected DM is denied.


REMAND

The Veteran seeks entitlement to service connection for heel 
spurs and a left arm disability.

The Veteran's service treatment records reveal that he had 
foot problems in service and he is currently service 
connected for residuals of a stress fracture of the left 
third metatarsal; there is a notation in service in June 1964 
of numbness of the left arm.  When examined by VA in March 
1986, the diagnoses included bilateral shoulder bursitis, 
bilateral forearm tendonitis, residuals of a fracture of the 
left foot and left heel, and bilateral heel spurs.  The 
Veteran noted in March 1986 that he had had problems with his 
feet and upper extremities since service.  He also testified 
at his personal hearings in July 2005 and March 2010 that he 
has had problems with heel spurs and left arm disability 
since service.  However, there is no medical nexus opinion on 
file on whether there is a causal relationship between any 
current disability of the heel and/or left arm and service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for heel and/or left arm 
disability since service.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO will then schedule the 
Veteran for a VA examination by an 
appropriate health care provider to 
determine the likely etiology of any 
current heel spurs and/or left arm 
disability.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
whether it is at least as likely as 
not (50 percent or more probability) 
that the Veteran has heel spurs 
and/or a left arm disability that 
was (were) either caused or 
aggravated by service or by a 
service-connected disability.   

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state and explain why. 

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render 
the opinion non-speculative and to 
obtain such evidence.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The AMC/RO should then readjudicate 
the claims of service connection for heel 
spurs and for a left arm disability.  If 
either benefit sought remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the Veteran 
unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
By this remand, the Board intimates no opinion as to the 
final disposition of the unresolved issues.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


